Per Curiam.

It was error to dismiss the petition for lack of jurisdiction of the subject matter. The Suffolk County District Court has jurisdiction to entertain a summary proceeding to recover possession of property instituted by one claiming title through a tax deed. (Real Property Actions and Proceedings Law, § 701, subd. 1; § 713, subd. 4; UDCA, §§ 201, 204.) The issue of title, raised as a defense, does not have the effect of divesting the court of jurisdiction. (Hoffman v. Hoffman, 212 App. Div. 531.)
The judgment should be unanimously reversed and a new trial ordered, with $30 costs to petitioner to abide the event.
Concur — McDonald, Schwartzwald and Croat, JJ.
Judgment reversed, etc.